UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 3-31 Date of reporting period: 12-31-2013 ITEM 1. SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Equity Income Fund December 31, 2013 Equity Income - Schedule of Investments DECEMBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 72.5% AEROSPACE AND DEFENSE — 0.5% Rockwell Collins, Inc. AIR FREIGHT AND LOGISTICS — 2.1% United Parcel Service, Inc., Class B AUTOMOBILES — 0.3% Honda Motor Co., Ltd. BEVERAGES — 2.3% Dr Pepper Snapple Group, Inc. PepsiCo, Inc. CAPITAL MARKETS — 3.0% Goldman Sachs Group, Inc. (The) Northern Trust Corp. CHEMICALS — 0.8% Mosaic Co. (The) Potash Corp. of Saskatchewan, Inc. COMMERCIAL BANKS — 6.2% Comerica, Inc. Commerce Bancshares, Inc. KeyCorp PNC Financial Services Group, Inc. (The) SunTrust Banks, Inc. COMMERCIAL SERVICES AND SUPPLIES — 3.5% ADT Corp. (The) Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.2% Cisco Systems, Inc. DIVERSIFIED FINANCIAL SERVICES — 1.0% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.8% AT&T, Inc. CenturyLink, Inc. ELECTRICAL EQUIPMENT — 0.5% ABB Ltd. FOOD AND STAPLES RETAILING — 2.6% Sysco Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.4% Hillshire Brands Co. GAS UTILITIES — 2.7% AGL Resources, Inc. Piedmont Natural Gas Co., Inc. WGL Holdings, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 1.9% Becton Dickinson and Co. HEALTH CARE PROVIDERS AND SERVICES — 1.0% Quest Diagnostics, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.2% Carnival Corp. HOUSEHOLD PRODUCTS — 2.1% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 0.8% General Electric Co. Koninklijke Philips Electronics NV INSURANCE — 4.2% Allstate Corp. (The) Chubb Corp. (The) Marsh & McLennan Cos., Inc. MetLife, Inc. LEISURE EQUIPMENT AND PRODUCTS — 0.5% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.7% Agilent Technologies, Inc. MACHINERY — 0.1% Stanley Black & Decker, Inc.(2) METALS AND MINING — 0.2% Newmont Mining Corp. MULTI-UTILITIES — 2.9% Consolidated Edison, Inc. PG&E Corp. OIL, GAS AND CONSUMABLE FUELS — 13.4% Chevron Corp. El Paso Pipeline Partners LP Exxon Mobil Corp. Occidental Petroleum Corp. Spectra Energy Partners LP Total SA PHARMACEUTICALS — 9.4% Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Teva Pharmaceutical Industries Ltd. ADR REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.7% Annaly Capital Management, Inc. Rayonier, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.6% Applied Materials, Inc. Intel Corp. SOFTWARE — 0.1% Microsoft Corp. THRIFTS AND MORTGAGE FINANCE — 0.8% Capitol Federal Financial, Inc.(1) TOTAL COMMON STOCKS (Cost $5,906,970,585) CONVERTIBLE PREFERRED STOCKS — 11.6% COMMERCIAL BANKS — 5.0% Wells Fargo & Co., 7.50% DIVERSIFIED FINANCIAL SERVICES — 2.6% Bank of America Corp., 7.25% ELECTRIC UTILITIES — 0.7% NextEra Energy, Inc., 5.80%, 9/1/16 FOOD PRODUCTS — 0.1% Post Holdings, Inc., 3.75%(3) INSURANCE — 0.4% MetLife, Inc., 5.00%, 3/26/14 MACHINERY — 2.2% Stanley Black & Decker, Inc., 4.75%, 11/17/15 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.6% Health Care REIT, Inc., 6.50% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $1,189,666,218) CONVERTIBLE BONDS — 9.9% AEROSPACE AND DEFENSE — 0.8% L-3 Communications Holdings, Inc., 3.00%, 8/1/35 CAPITAL MARKETS — 0.8% Janus Capital Group, Inc., 0.75%, 7/15/18 Janus Capital Group, Inc., 3.25%, 7/15/14 FOOD AND STAPLES RETAILING — 0.4% Credit Suisse AG, (convertible into Wal-Mart Stores, Inc.), 4.10%, 6/5/14(3)(4) HEALTH CARE PROVIDERS AND SERVICES — 2.0% Deutsche Bank AG, (convertible into Quest Diagnostics, Inc.), 4.85%, 1/22/14(3)(4) LifePoint Hospitals, Inc., 3.50%, 5/15/14 WellPoint, Inc., 2.75%, 10/15/42 HOTELS, RESTAURANTS AND LEISURE — 1.7% International Game Technology, 3.25%, 5/1/14 MULTILINE RETAIL — 0.7% Bank of America Corp., (convertible into Target Corp.), 3.07%, 5/29/14(3)(4) Citigroup, Inc., (convertible into Target Corp.), 5.75%, 2/27/14(3)(4) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.5% Intel Corp., 2.95%, 12/15/35 Microchip Technology, Inc., 2.125%, 12/15/37 TOTAL CONVERTIBLE BONDS (Cost $958,466,844) PREFERRED STOCKS — 3.1% COMMERCIAL BANKS — 0.5% U.S. Bancorp, 6.00% DIVERSIFIED FINANCIAL SERVICES — 2.6% Citigroup, Inc., 5.95% General Electric Capital Corp., 6.25% TOTAL PREFERRED STOCKS (Cost $342,600,445) TEMPORARY CASH INVESTMENTS — 2.6% Federal Farm Credit Discount Notes, 0.01%, 1/2/14(5) Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.625%, 12/31/14, valued at $39,514,083), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $38,750,374) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/15, valued at $47,439,604), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $46,500,449) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.00%, 3/6/14, valued at $17,389,284), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $17,050,165) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $268,544,478) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $8,666,248,570) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD CAD JPMorgan Chase Bank N.A. 1/31/14 ) USD CAD JPMorgan Chase Bank N.A. 1/31/14 ) USD CAD JPMorgan Chase Bank N.A. 1/31/14 ) USD CHF Credit Suisse AG 1/31/14 USD CHF Credit Suisse AG 1/31/14 ) USD EUR UBS AG 1/31/14 ) USD EUR UBS AG 1/31/14 ) USD JPY Credit Suisse AG 1/31/14 USD JPY Credit Suisse AG 1/31/14 ) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CHF - Swiss Franc EUR - Euro JPY - Japanese Yen USD - United States Dollar Affiliated Company: the fund’s holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Non-income producing. Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional investors. The aggregate value of these securities at the period end was $140,021,093, which represented 1.3% of total net assets. Equity-linked debt security. The aggregated value of these securities at the period end was $128,549,141, which represented 1.2% of total net assets. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Equity securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. Forward foreign currency exchange contracts are valued at the mean of the appropriate forward exchange rate at the close of the NYSE as provided by an independent pricing service. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. 2. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Convertible Preferred Stocks — — Convertible Bonds — — Preferred Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the nine months ended December 31, 2013 follows: March 31, 2013 December 31, 2013 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value Capitol Federal Financial, Inc. Piedmont Natural Gas Co., Inc.(1) (1 ) WGL Holdings, Inc. (1) Company was not an affiliate at December 31, 2013. 4. Federal Tax Information As of December 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Large Company Value Fund December 31, 2013 Large Company Value - Schedule of Investments DECEMBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.8% AEROSPACE AND DEFENSE — 2.5% General Dynamics Corp. Honeywell International, Inc. Raytheon Co. Textron, Inc. AIRLINES — 0.4% Southwest Airlines Co. AUTO COMPONENTS — 0.2% Autoliv, Inc. AUTOMOBILES — 1.1% Ford Motor Co. BEVERAGES — 0.3% PepsiCo, Inc. BIOTECHNOLOGY — 0.5% Amgen, Inc. Gilead Sciences, Inc.(1) BUILDING PRODUCTS — 0.1% Allegion plc(1) CAPITAL MARKETS — 4.7% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.9% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A COMMERCIAL BANKS — 6.4% KeyCorp PNC Financial Services Group, Inc. (The) U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 1.1% ADT Corp. (The) Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 3.6% Cisco Systems, Inc. F5 Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 1.5% Apple, Inc. NetApp, Inc. CONSUMER FINANCE — 0.9% Capital One Financial Corp. DIVERSIFIED FINANCIAL SERVICES — 9.2% Bank of America Corp. Berkshire Hathaway, Inc., Class B(1) Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.1% AT&T, Inc. CenturyLink, Inc. ELECTRIC UTILITIES — 3.0% American Electric Power Co., Inc. Pinnacle West Capital Corp. PPL Corp. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 1.0% Eaton Corp. plc ENERGY EQUIPMENT AND SERVICES — 2.7% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.5% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.3% Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 3.0% Abbott Laboratories Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.7% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.8% Carnival Corp. Hilton Worldwide Holdings, Inc.(1) HOUSEHOLD PRODUCTS — 2.4% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.3% General Electric Co. INSURANCE — 6.6% Allstate Corp. (The) American International Group, Inc. Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) MACHINERY — 1.6% Caterpillar, Inc. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 3.0% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.2% Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL — 1.7% Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 13.5% Apache Corp. Chevron Corp. Exxon Mobil Corp. Marathon Petroleum Corp. Oasis Petroleum, Inc.(1) Occidental Petroleum Corp. Total SA ADR PAPER AND FOREST PRODUCTS — 0.7% International Paper Co. PHARMACEUTICALS — 8.0% Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.5% Brixmor Property Group, Inc. Camden Property Trust SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.6% Applied Materials, Inc. Intel Corp. Microchip Technology, Inc. SOFTWARE — 2.4% Electronic Arts, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 0.4% Lowe's Cos., Inc. TOBACCO — 0.4% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $453,301,466) TEMPORARY CASH INVESTMENTS — 1.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.625%, 12/31/14, valued at $1,179,133), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $1,156,343) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/15, valued at $1,415,637), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $1,387,611) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.00%, 3/6/14, valued at $518,910), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $508,791) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $7,118,524) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $460,419,990) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD EUR UBS AG 1/31/14 ) USD EUR UBS AG 1/31/14 ) ) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Equity securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. Forward foreign currency exchange contracts are valued at the mean of the appropriate forward exchange rate at the close of the NYSE as provided by an independent pricing service. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. 2. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of December 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Market Neutral Value Fund December 31, 2013 Market Neutral Value - Schedule of Investments DECEMBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 71.5% AEROSPACE AND DEFENSE — 7.7% General Dynamics Corp.(1) HEICO Corp., Class A(1) Raytheon Co.(1) Rockwell Collins, Inc.(1) Textron, Inc.(1) AIR FREIGHT AND LOGISTICS — 1.4% United Parcel Service, Inc., Class B(1) AUTOMOBILES — 0.5% Honda Motor Co. Ltd. ADR(1) Toyota Motor Corp. ADR(1) BEVERAGES — 1.5% Dr Pepper Snapple Group, Inc.(1) PepsiCo, Inc.(1) BUILDING PRODUCTS — 0.4% Norcraft Cos., Inc.(1)(2) CAPITAL MARKETS — 2.0% Franklin Resources, Inc.(1) Northern Trust Corp.(1) T. Rowe Price Group, Inc.(1) CHEMICALS — 1.1% Mosaic Co. (The)(1) Potash Corp. of Saskatchewan, Inc.(1) COMMERCIAL BANKS — 2.3% KeyCorp(1) PNC Financial Services Group, Inc. (The)(1) COMMERCIAL SERVICES AND SUPPLIES — 4.1% ADT Corp. (The)(1) Republic Services, Inc.(1) Tyco International Ltd.(1) COMMUNICATIONS EQUIPMENT — 0.5% Cisco Systems, Inc.(1) CONTAINERS AND PACKAGING — 0.5% Bemis Co., Inc.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.9% CenturyLink, Inc.(1) ELECTRIC UTILITIES — 3.1% Great Plains Energy, Inc.(1) Westar Energy, Inc.(1) Xcel Energy, Inc.(1) ELECTRICAL EQUIPMENT — 5.4% ABB Ltd. ADR(1) Brady Corp., Class A(1) Hubbell, Inc., Class A(1) FOOD AND STAPLES RETAILING — 1.5% Sysco Corp.(1) Wal-Mart Stores, Inc.(1) FOOD PRODUCTS — 5.8% Campbell Soup Co. General Mills, Inc.(1) Hillshire Brands Co.(1) Unilever NV ADR(1) GAS UTILITIES — 1.7% Laclede Group, Inc. (The)(1) WGL Holdings, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 0.9% CareFusion Corp.(1)(2) Stryker Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 1.5% LifePoint Hospitals, Inc.(1)(2) Quest Diagnostics, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 1.1% Carnival Corp.(1) International Game Technology(1) HOUSEHOLD DURABLES — 0.9% Lennar Corp., Class B(1) HOUSEHOLD PRODUCTS — 0.6% Procter & Gamble Co. (The)(1) INSURANCE — 4.6% Chubb Corp. (The)(1) Crawford & Co., Class A(1) Marsh & McLennan Cos., Inc.(1) MetLife, Inc.(1) Reinsurance Group of America, Inc.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.5% Hasbro, Inc.(1) LIFE SCIENCES TOOLS AND SERVICES — 1.5% Agilent Technologies, Inc.(1) Waters Corp.(2) MACHINERY — 0.7% Stanley Black & Decker, Inc.(1) Woodward, Inc.(1) METALS AND MINING — 0.8% Nucor Corp.(1) MULTI-UTILITIES — 0.4% PG&E Corp.(1) MULTILINE RETAIL — 0.6% Nordstrom, Inc.(1) Target Corp.(1) OIL, GAS AND CONSUMABLE FUELS — 7.7% El Paso Pipeline Partners LP(1) Occidental Petroleum Corp.(1) Royal Dutch Shell plc, Class A ADR(1) Williams Partners LP(1) PHARMACEUTICALS — 0.9% Johnson & Johnson(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.1% Annaly Capital Management, Inc.(1) Corrections Corp. of America(1) Piedmont Office Realty Trust, Inc., Class A(1) ROAD AND RAIL — 0.8% Union Pacific Corp.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.3% Applied Materials, Inc.(1) Intel Corp.(1) Teradyne, Inc.(2) SPECIALTY RETAIL — 1.3% Bed Bath & Beyond, Inc.(1)(2) CST Brands, Inc.(1) TRADING COMPANIES AND DISTRIBUTORS — 0.7% Rush Enterprises, Inc., Class B(1)(2) WIRELESS TELECOMMUNICATION SERVICES — 2.2% Telephone & Data Systems, Inc.(1) Vodafone Group plc ADR(1) TOTAL COMMON STOCKS (Cost $43,661,890) EXCHANGE-TRADED FUNDS — 5.0% iShares Russell 1000 Value Index Fund(1) Market Vectors Gold Miners(1) TOTAL EXCHANGE-TRADED FUNDS (Cost $2,996,920) CONVERTIBLE PREFERRED STOCKS — 0.7% ELECTRIC UTILITIES — 0.7% NextEra Energy, Inc., 5.80%, 9/1/16(1) (Cost $482,920) CONVERTIBLE BONDS — 0.7% PAPER AND FOREST PRODUCTS — 0.7% Rayonier TRS Holdings, Inc., 4.50%, 8/15/15(1) (Cost $530,900) TEMPORARY CASH INVESTMENTS — 24.8% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.625%, 12/31/14, valued at $2,712,944), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $2,660,510) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/15, valued at $3,257,092), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $3,192,612) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.00%, 3/6/14, valued at $1,193,907), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $1,170,624) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $16,378,237) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 102.7% (Cost $64,050,867) SECURITIES SOLD SHORT — (77.9)% COMMON STOCKS SOLD SHORT — (63.6)% AEROSPACE AND DEFENSE — (6.7)% Boeing Co. (The) ) ) HEICO Corp. ) ) Honeywell International, Inc. ) ) Lockheed Martin Corp. ) ) ) AIR FREIGHT AND LOGISTICS — (0.9)% FedEx Corp. ) ) AUTOMOBILES — (0.5)% General Motors Co. ) ) BEVERAGES — (1.5)% Coca-Cola Co. (The) ) ) BIOTECHNOLOGY — (0.7)% Amgen, Inc. ) ) CAPITAL MARKETS — (2.0)% Ameriprise Financial, Inc. ) ) Bank of New York Mellon Corp. (The) ) ) BlackRock, Inc. ) ) ) COMMERCIAL BANKS — (1.2)% Fifth Third Bancorp. ) ) COMMERCIAL SERVICES AND SUPPLIES — (2.3)% Waste Management, Inc. ) ) COMMUNICATIONS EQUIPMENT — (0.5)% Juniper Networks, Inc. ) ) COMPUTERS AND PERIPHERALS — (1.8)% Hewlett-Packard Co. ) ) DIVERSIFIED FINANCIAL SERVICES — (1.7)% Berkshire Hathaway, Inc., Class B ) ) JPMorgan Chase & Co. ) ) ) DIVERSIFIED TELECOMMUNICATION SERVICES — (1.8)% AT&T, Inc. ) ) Windstream Holdings, Inc. ) ) ) ELECTRIC UTILITIES — (2.4)% Duke Energy Corp. ) ) Southern Co. (The) ELECTRICAL EQUIPMENT — (4.1)% Eaton Corp. plc ) ) Hubbell, Inc., Class B ) ) ) FOOD PRODUCTS — (5.2)% Kellogg Co. ) ) Tyson Foods, Inc., Class A ) ) Unilever plc ADR ) ) ) GAS UTILITIES — (0.8)% AGL Resources, Inc. ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (0.7)% Covidien plc ) ) HEALTH CARE PROVIDERS AND SERVICES — (1.5)% HCA Holdings, Inc. ) ) Laboratory Corp. of America Holdings ) ) ) HOTELS, RESTAURANTS AND LEISURE — (0.8)% McDonald's Corp. ) ) Royal Caribbean Cruises Ltd. ) ) ) HOUSEHOLD DURABLES — (0.9)% Lennar Corp., Class A ) ) HOUSEHOLD PRODUCTS — (0.4)% Kimberly-Clark Corp. ) ) INSURANCE — (4.0)% Aon plc ) ) Crawford & Co., Class B ) ) Prudential Financial, Inc. ) ) Travelers Cos., Inc. (The) LEISURE EQUIPMENT AND PRODUCTS — (0.5)% Mattel, Inc. ) ) LIFE SCIENCES TOOLS AND SERVICES — (1.2)% Thermo Fisher Scientific, Inc. ) ) MACHINERY — (3.8)% Caterpillar, Inc. ) ) Deere & Co. ) ) Snap-on, Inc. ) ) ) METALS AND MINING — (0.8)% BHP Billiton Ltd. ADR ) ) MULTILINE RETAIL — (2.3)% Kohl's Corp. ) ) Macy's, Inc. ) ) Sears Holdings Corp. ) ) ) OIL, GAS AND CONSUMABLE FUELS — (7.7)% ConocoPhillips ) ) Kinder Morgan Energy Partners LP ) ) Kinder Morgan Management LLC ) ) Royal Dutch Shell plc, Class B ADR ) ) ) PAPER AND FOREST PRODUCTS — (0.5)% International Paper Co. ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (1.1)% Boston Properties, Inc. ) ) Rayonier, Inc. ) ) ) ROAD AND RAIL — (1.3)% CSX Corp. ) ) Norfolk Southern Corp. ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (0.7)% Rush Enterprises, Inc., Class A ) ) WIRELESS TELECOMMUNICATION SERVICES — (1.3)% United States Cellular Corp. ) ) TOTAL COMMON STOCKS SOLD SHORT (Proceeds $39,185,814) ) EXCHANGE-TRADED FUNDS SOLD SHORT — (14.3)% Consumer Discretionary Select Sector SPDR Fund ) ) Consumer Staples Select Sector SPDR Fund ) ) DNP Select Income Fund, Inc. ) ) Industrial Select Sector SPDR Fund ) ) iShares Dow Jones US Medical Devices Index Fund ) ) iShares PHLX Semiconductor ETF ) ) iShares Russell 1000 Growth Index Fund ) ) SPDR Gold Shares ) ) SPDR S&P Homebuilders ETF ) ) Utilities Select Sector SPDR Fund ) ) Vanguard REIT ETF ) ) TOTAL EXCHANGE-TRADED FUNDS SOLD SHORT (Proceeds $9,029,997) ) TOTAL SECURITIES SOLD SHORT — (77.9)% (Proceeds $48,215,811) ) OTHER ASSETS AND LIABILITIES(3) — 75.2% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD CHF Credit Suisse AG 1/31/14 ) USD CHF Credit Suisse AG 1/31/14 ) USD CHF Credit Suisse AG 1/31/14 ) USD CHF Credit Suisse AG 1/31/14 51 USD EUR UBS AG 1/31/14 14 USD EUR UBS AG 1/31/14 ) USD JPY Credit Suisse AG 1/31/14 USD JPY Credit Suisse AG 1/31/14 23 ) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc EUR - Euro JPY - Japanese Yen USD - United States Dollar Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $40,796,809. Non-income producing. Amount relates primarily to deposits with broker for securities sold short at period end. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Equity securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Fixed income securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. Forward foreign currency exchange contracts are valued at the mean of the appropriate forward exchange rate at the close of the NYSE as provided by an independent pricing service. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. 2. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Exchange-Traded Funds — — Convertible Preferred Stocks — — Convertible Bonds — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Domestic Common Stocks ) — — Foreign Common Stocks ) — — Exchange-Traded Funds ) — — Total Value of Securities Sold Short ) — — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of December 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ ) Net tax appreciation (depreciation) $ ) The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Mid Cap Value Fund December 31, 2013 Mid Cap Value - Schedule of Investments DECEMBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 94.2% AEROSPACE AND DEFENSE — 3.1% General Dynamics Corp. Northrop Grumman Corp. Rockwell Collins, Inc. Textron, Inc. AIRLINES — 0.6% Southwest Airlines Co. AUTO COMPONENTS — 0.4% Autoliv, Inc. BEVERAGES — 0.6% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.9% Charles Schwab Corp. (The) Franklin Resources, Inc. LPL Financial Holdings, Inc. Northern Trust Corp. State Street Corp. COMMERCIAL BANKS — 5.7% Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. KeyCorp PNC Financial Services Group, Inc. (The) SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 6.9% ADT Corp. (The) Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 0.5% Harris Corp. COMPUTERS AND PERIPHERALS — 2.2% SanDisk Corp. Western Digital Corp. CONTAINERS AND PACKAGING — 1.2% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.0% CenturyLink, Inc. ELECTRIC UTILITIES — 5.3% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities Portland General Electric Co. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.9% Brady Corp., Class A Regal-Beloit Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.8% TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.6% Cameron International Corp.(1) FOOD AND STAPLES RETAILING — 1.5% Sysco Corp. FOOD PRODUCTS — 4.6% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Hillshire Brands Co. Kellogg Co. Kraft Foods Group, Inc. Mondelez International, Inc. Class A GAS UTILITIES — 2.3% AGL Resources, Inc. Laclede Group, Inc. (The) Southwest Gas Corp. WGL Holdings, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 6.2% Becton Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. STERIS Corp. Stryker Corp. Varian Medical Systems, Inc.(1) Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.4% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. Quest Diagnostics, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.1% Carnival Corp. CEC Entertainment, Inc. International Game Technology INDUSTRIAL CONGLOMERATES — 0.9% Koninklijke Philips Electronics NV INSURANCE — 7.8% ACE Ltd. Aflac, Inc. Allstate Corp. (The) Arthur J Gallagher & Co. Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. MetLife, Inc. Reinsurance Group of America, Inc. Symetra Financial Corp. Travelers Cos., Inc. (The) Unum Group LIFE SCIENCES TOOLS AND SERVICES — 1.2% Agilent Technologies, Inc. Bio-Rad Laboratories, Inc. Class A(1) MACHINERY — 0.7% Stanley Black & Decker, Inc. Woodward, Inc. METALS AND MINING — 1.5% Newmont Mining Corp. Nucor Corp. MULTI-UTILITIES — 2.7% Ameren Corp. Consolidated Edison, Inc. NorthWestern Corp. PG&E Corp. MULTILINE RETAIL — 1.1% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 7.7% Apache Corp. Devon Energy Corp. Imperial Oil Ltd. Murphy Oil Corp. Southwestern Energy Co.(1) Williams Partners LP PHARMACEUTICALS — 1.4% Hospira, Inc.(1) Mallinckrodt plc(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 4.0% Annaly Capital Management, Inc. Capstead Mortgage Corp. Corrections Corp. of America Empire State Realty Trust, Inc. Federal Realty Investment Trust Piedmont Office Realty Trust, Inc., Class A ROAD AND RAIL — 0.8% Heartland Express, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 5.5% Analog Devices, Inc. Applied Materials, Inc. KLA-Tencor Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. Teradyne, Inc.(1) SPECIALTY RETAIL — 2.0% Bed Bath & Beyond, Inc.(1) CST Brands, Inc. Lowe's Cos., Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.3% Coach, Inc. THRIFTS AND MORTGAGE FINANCE — 1.4% Capitol Federal Financial, Inc. People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.4% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $3,846,918,810) EXCHANGE-TRADED FUNDS — 3.1% iShares Russell Midcap Value Index Fund (Cost $130,863,279) TEMPORARY CASH INVESTMENTS — 2.8% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.625%, 12/31/14, valued at $22,525,755), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $22,090,388) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/15, valued at $27,043,849), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $26,508,466) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.00%, 3/6/14, valued at $9,913,092), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $9,719,771) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $135,920,432) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $4,113,702,521) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD CAD JPMorgan Chase Bank N.A. 1/31/14 ) USD CAD JPMorgan Chase Bank N.A. 1/31/14 ) CHF USD Credit Suisse AG 1/31/14 CHF USD Credit Suisse AG 1/31/14 USD CHF Credit Suisse AG 1/31/14 ) USD EUR UBS AG 1/31/14 ) USD EUR UBS AG 1/31/14 ) ) Notes to Schedule of Investments CAD - Canadian Dollar CHF - Swiss Franc EUR - Euro USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Equity securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. Forward foreign currency exchange contracts are valued at the mean of the appropriate forward exchange rate at the close of the NYSE as provided by an independent pricing service. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. 2. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of December 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Large Company Value Fund December 31, 2013 NT Large Company Value - Schedule of Investments DECEMBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.5% AEROSPACE AND DEFENSE — 2.5% General Dynamics Corp. Honeywell International, Inc. Raytheon Co. Textron, Inc. AIRLINES — 0.4% Southwest Airlines Co. AUTO COMPONENTS — 0.2% Autoliv, Inc. AUTOMOBILES — 1.1% Ford Motor Co. BEVERAGES — 0.3% PepsiCo, Inc. BIOTECHNOLOGY — 0.5% Amgen, Inc. Gilead Sciences, Inc.(1) BUILDING PRODUCTS — 0.1% Allegion plc(1) CAPITAL MARKETS — 4.7% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.9% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A COMMERCIAL BANKS — 6.3% KeyCorp PNC Financial Services Group, Inc. (The) U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 1.1% ADT Corp. (The) Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 3.6% Cisco Systems, Inc. F5 Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 1.5% Apple, Inc. NetApp, Inc. CONSUMER FINANCE — 1.0% Capital One Financial Corp. DIVERSIFIED FINANCIAL SERVICES — 9.2% Bank of America Corp. Berkshire Hathaway, Inc., Class B(1) Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.1% AT&T, Inc. CenturyLink, Inc. ELECTRIC UTILITIES — 3.0% American Electric Power Co., Inc. Pinnacle West Capital Corp. PPL Corp. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 1.0% Eaton Corp. plc ENERGY EQUIPMENT AND SERVICES — 2.7% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.5% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.3% Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 3.0% Abbott Laboratories Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.7% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.8% Carnival Corp. Hilton Worldwide Holdings, Inc.(1) HOUSEHOLD PRODUCTS — 2.4% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.3% General Electric Co. INSURANCE — 6.5% Allstate Corp. (The) American International Group, Inc. Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) MACHINERY — 1.6% Caterpillar, Inc. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 3.0% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.2% Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL — 1.7% Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 13.5% Apache Corp. Chevron Corp. Exxon Mobil Corp. Marathon Petroleum Corp. Oasis Petroleum, Inc.(1) Occidental Petroleum Corp. Total SA ADR PAPER AND FOREST PRODUCTS — 0.7% International Paper Co. PHARMACEUTICALS — 8.1% Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.6% Brixmor Property Group, Inc. Camden Property Trust SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.6% Applied Materials, Inc. Intel Corp. Microchip Technology, Inc. SOFTWARE — 2.4% Electronic Arts, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 0.4% Lowe's Cos., Inc. TOTAL COMMON STOCKS (Cost $898,898,186) EXCHANGE-TRADED FUNDS — 0.4% SPDR S&P rust (Cost $2,804,914) TEMPORARY CASH INVESTMENTS — 1.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.625%, 12/31/14, valued at $2,967,392), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $2,910,040) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/15, valued at $3,562,575), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $3,492,047) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.00%, 3/6/14, valued at $1,305,884), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $1,280,417) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $17,914,520) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $919,617,620) OTHER ASSETS AND LIABILITIES — (0.3)% ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD EUR UBS AG 1/31/14 ) USD EUR UBS AG 1/31/14 ) ) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Equity securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. Forward foreign currency exchange contracts are valued at the mean of the appropriate forward exchange rate at the close of the NYSE as provided by an independent pricing service. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. 2. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of December 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Mid Cap Value Fund December 31, 2013 NT Mid Cap Value - Schedule of Investments DECEMBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 93.8% AEROSPACE AND DEFENSE — 3.1% General Dynamics Corp. Northrop Grumman Corp. Rockwell Collins, Inc. Textron, Inc. AIRLINES — 0.6% Southwest Airlines Co. AUTO COMPONENTS — 0.4% Autoliv, Inc. BEVERAGES — 0.6% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.9% Charles Schwab Corp. (The) Franklin Resources, Inc. LPL Financial Holdings, Inc. Northern Trust Corp. State Street Corp. COMMERCIAL BANKS — 5.7% Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. KeyCorp PNC Financial Services Group, Inc. (The) SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 6.8% ADT Corp. (The) Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 0.5% Harris Corp. COMPUTERS AND PERIPHERALS — 2.2% SanDisk Corp. Western Digital Corp. CONTAINERS AND PACKAGING — 1.2% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.0% CenturyLink, Inc. ELECTRIC UTILITIES — 5.3% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities Portland General Electric Co. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.9% Brady Corp., Class A Regal-Beloit Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.8% TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.6% Cameron International Corp.(1) FOOD AND STAPLES RETAILING — 1.5% Sysco Corp. FOOD PRODUCTS — 4.6% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Hillshire Brands Co. Kellogg Co. Kraft Foods Group, Inc. Mondelez International, Inc. Class A GAS UTILITIES — 2.3% AGL Resources, Inc. Laclede Group, Inc. (The) Southwest Gas Corp. WGL Holdings, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 6.2% Becton Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. STERIS Corp. Stryker Corp. Varian Medical Systems, Inc.(1) Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.4% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. Quest Diagnostics, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.1% Carnival Corp. CEC Entertainment, Inc. International Game Technology INDUSTRIAL CONGLOMERATES — 0.8% Koninklijke Philips Electronics NV INSURANCE — 7.7% ACE Ltd. Aflac, Inc. Allstate Corp. (The) Arthur J Gallagher & Co. Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. MetLife, Inc. Reinsurance Group of America, Inc. Symetra Financial Corp. Travelers Cos., Inc. (The) Unum Group LIFE SCIENCES TOOLS AND SERVICES — 1.2% Agilent Technologies, Inc. Bio-Rad Laboratories, Inc. Class A(1) MACHINERY — 0.7% Stanley Black & Decker, Inc. Woodward, Inc. METALS AND MINING — 1.5% Newmont Mining Corp. Nucor Corp. MULTI-UTILITIES — 2.7% Ameren Corp. Consolidated Edison, Inc. NorthWestern Corp. PG&E Corp. MULTILINE RETAIL — 1.1% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 7.7% Apache Corp. Devon Energy Corp. Imperial Oil Ltd. Murphy Oil Corp. Southwestern Energy Co.(1) Williams Partners LP PHARMACEUTICALS — 1.4% Hospira, Inc.(1) Mallinckrodt plc(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 4.0% Annaly Capital Management, Inc. Capstead Mortgage Corp. Corrections Corp. of America Empire State Realty Trust, Inc. Federal Realty Investment Trust Piedmont Office Realty Trust, Inc., Class A ROAD AND RAIL — 0.7% Heartland Express, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 5.5% Analog Devices, Inc. Applied Materials, Inc. KLA-Tencor Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. Teradyne, Inc.(1) SPECIALTY RETAIL — 2.0% Bed Bath & Beyond, Inc.(1) CST Brands, Inc. Lowe's Cos., Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.3% Coach, Inc. THRIFTS AND MORTGAGE FINANCE — 1.4% Capitol Federal Financial, Inc. People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.4% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $433,021,549) EXCHANGE-TRADED FUNDS — 3.1% iShares Russell Midcap Value Index Fund (Cost $14,987,681) TEMPORARY CASH INVESTMENTS — 3.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.625%, 12/31/14, valued at $2,958,786), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $2,901,600) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/15, valued at $3,552,243), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $3,481,920) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.00%, 3/6/14, valued at $1,302,097), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $1,276,704) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $17,862,566) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $465,871,796) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD CAD JPMorgan Chase Bank N.A. 1/31/14 ) USD CAD JPMorgan Chase Bank N.A. 1/31/14 ) CHF USD Credit Suisse AG 1/31/14 CHF USD Credit Suisse AG 1/31/14 USD CHF Credit Suisse AG 1/31/14 ) USD EUR UBS AG 1/31/14 ) USD EUR UBS AG 1/31/14 ) ) Notes to Schedule of Investments CAD - Canadian Dollar CHF - Swiss Franc EUR - Euro USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Equity securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. Forward foreign currency exchange contracts are valued at the mean of the appropriate forward exchange rate at the close of the NYSE as provided by an independent pricing service. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. 2. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of December 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Cap Value Fund December 31, 2013 Small Cap Value - Schedule of Investments DECEMBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 96.7% AEROSPACE AND DEFENSE — 1.8% AAR Corp. Aerovironment, Inc.(1) American Science & Engineering, Inc. KEYW Holding Corp. (The)(1) AIRLINES — 0.7% JetBlue Airways Corp.(1) Spirit Airlines, Inc.(1) AUTO COMPONENTS — 1.1% Dana Holding Corp. Superior Industries International, Inc. Tower International, Inc.(1) BUILDING PRODUCTS — 0.5% American Woodmark Corp.(1) AO Smith Corp. Quanex Building Products Corp. CAPITAL MARKETS — 1.6% Evercore Partners, Inc., Class A Manning & Napier, Inc. PennantPark Investment Corp. Solar Capital Ltd. Stifel Financial Corp.(1) Walter Investment Management Corp.(1) CHEMICALS — 2.9% Hawkins, Inc. Innophos Holdings, Inc. Kraton Performance Polymers, Inc.(1) Kronos Worldwide, Inc. Minerals Technologies, Inc. Sensient Technologies Corp. Tronox Ltd. Class A COMMERCIAL BANKS — 14.2% American National Bankshares, Inc. Bank of the Ozarks, Inc. BankUnited, Inc. Boston Private Financial Holdings, Inc. Cathay General Bancorp. Commerce Bancshares, Inc. CVB Financial Corp. F.N.B. Corp. First Horizon National Corp. First Interstate Bancsystem, Inc. First NBC Bank Holding Co.(1) First Niagara Financial Group, Inc. FirstMerit Corp. Flushing Financial Corp. Fulton Financial Corp. Heritage Financial Corp. Lakeland Financial Corp. MB Financial, Inc. National Bankshares, Inc. OFG Bancorp Pacific Continental Corp. Park Sterling Corp. Popular, Inc.(1) PrivateBancorp, Inc. Prosperity Bancshares, Inc. Signature Bank(1) Susquehanna Bancshares, Inc. TCF Financial Corp. Texas Capital Bancshares, Inc.(1) Valley National Bancorp ViewPoint Financial Group, Inc. Washington Banking Co. COMMERCIAL SERVICES AND SUPPLIES — 1.2% Multi-Color Corp. COMMUNICATIONS EQUIPMENT — 1.7% CommScope Holding Co., Inc.(1) Polycom, Inc.(1) Riverbed Technology, Inc.(1) COMPUTERS AND PERIPHERALS — 0.4% Silicon Graphics International Corp.(1) CONSTRUCTION AND ENGINEERING — 1.8% EMCOR Group, Inc. Granite Construction, Inc. Great Lakes Dredge & Dock Corp.(1) Northwest Pipe Co.(1) URS Corp. CONSTRUCTION MATERIALS — 0.2% Headwaters, Inc.(1) CONTAINERS AND PACKAGING — 2.1% Berry Plastics Group, Inc.(1) Graphic Packaging Holding Co.(1) DIVERSIFIED CONSUMER SERVICES — 1.0% Sotheby's Steiner Leisure, Ltd.(1) DIVERSIFIED FINANCIAL SERVICES — 0.7% Compass Diversified Holdings PHH Corp.(1) ELECTRIC UTILITIES — 1.4% El Paso Electric Co. Great Plains Energy, Inc. IDACORP, Inc. PNM Resources, Inc. Portland General Electric Co. ELECTRICAL EQUIPMENT — 0.6% GrafTech International Ltd.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.8% CDW Corp. FARO Technologies, Inc.(1) FLIR Systems, Inc. Ingram Micro, Inc. Class A(1) Itron, Inc.(1) TTM Technologies, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 1.8% Bristow Group, Inc. Cal Dive International, Inc.(1) Gulfmark Offshore, Inc. Class A Hornbeck Offshore Services, Inc.(1) McDermott International, Inc.(1) Tetra Technologies, Inc.(1) FOOD AND STAPLES RETAILING — 1.2% Rite Aid Corp.(1) Village Super Market, Inc., Class A Weis Markets, Inc. FOOD PRODUCTS — 0.5% J&J Snack Foods Corp. Snyders-Lance, Inc. TreeHouse Foods, Inc.(1) GAS UTILITIES — 0.3% Laclede Group, Inc. (The) WGL Holdings, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.1% Hill-Rom Holdings, Inc. Integra LifeSciences Holdings Corp.(1) Orthofix International NV(1) Utah Medical Products, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.6% Air Methods Corp.(1) AMN Healthcare Services, Inc.(1) HealthSouth Corp. National Healthcare Corp. PharMerica Corp.(1) WellCare Health Plans, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 2.9% Bally Technologies, Inc.(1) CEC Entertainment, Inc. ClubCorp Holdings, Inc. Del Frisco's Restaurant Group, Inc.(1) Orient-Express Hotels Ltd. Class A(1) Red Robin Gourmet Burgers, Inc.(1) Scientific Games Corp. Class A(1) Town Sports International Holdings, Inc. HOUSEHOLD DURABLES — 1.6% Cavco Industries, Inc.(1) CSS Industries, Inc. Helen of Troy Ltd.(1) Libbey, Inc.(1) M.D.C. Holdings, Inc. HOUSEHOLD PRODUCTS — 0.7% Central Garden and Pet Co.(1) Spectrum Brands Holdings, Inc. INSURANCE — 4.7% American Equity Investment Life Holding Co. Argo Group International Holdings Ltd. Aspen Insurance Holdings Ltd. Baldwin & Lyons, Inc., Class B CNO Financial Group, Inc. Endurance Specialty Holdings Ltd. Hanover Insurance Group, Inc. (The) HCC Insurance Holdings, Inc. Infinity Property & Casualty Corp. Platinum Underwriters Holdings Ltd. Primerica, Inc. Symetra Financial Corp. United Fire Group, Inc. Validus Holdings Ltd. INTERNET AND CATALOG RETAIL — 0.6% Orbitz Worldwide, Inc.(1) Shutterfly, Inc.(1) IT SERVICES — 2.3% DST Systems, Inc. EVERTEC, Inc. MoneyGram International, Inc.(1) SYKES Enterprises, Inc.(1) VeriFone Systems, Inc.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.3% Brunswick Corp. MACHINERY — 4.6% Albany International Corp., Class A Altra Industrial Motion Corp. Barnes Group, Inc. Briggs & Stratton Corp. Dynamic Materials Corp. FreightCar America, Inc. Global Brass & Copper Holdings, Inc. Hardinge, Inc. Kadant, Inc. Kennametal, Inc. Mueller Water Products, Inc. Class A Rexnord Corp.(1) MEDIA — 4.4% AMC Entertainment Holdings, Inc. Class A(1) Cumulus Media, Inc. Class A(1) E.W. Scripps Co. (The), Class A(1) Entercom Communications Corp., Class A(1) Entravision Communications Corp., Class A(2) John Wiley & Sons, Inc., Class A Journal Communications, Inc., Class A(1) LIN Media LLC(1) Media General, Inc. Class A(1) METALS AND MINING — 2.6% Allegheny Technologies, Inc. AM Castle & Co.(1) Century Aluminum Co.(1) Compass Minerals International, Inc. Haynes International, Inc. Horsehead Holding Corp.(1) MULTI-UTILITIES — 0.6% Avista Corp. OIL, GAS AND CONSUMABLE FUELS — 3.6% Alliance Resource Partners LP Ardmore Shipping Corp. Delek US Holdings, Inc. Energy XXI Bermuda Ltd. Hugoton Royalty Trust Jones Energy, Inc.(1) Pacific Coast Oil Trust PBF Energy, Inc., Class A Scorpio Tankers, Inc. Vaalco Energy, Inc.(1) Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.3% Boise Cascade Co.(1) Clearwater Paper Corp.(1) KapStone Paper and Packaging Corp.(1) Wausau Paper Corp. PHARMACEUTICALS — 0.1% Impax Laboratories, Inc.(1) PROFESSIONAL SERVICES — 1.2% CDI Corp. Kforce, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 7.6% American Campus Communities, Inc. Apollo Commercial Real Estate Finance, Inc. Armada Hoffler Properties, Inc. Associated Estates Realty Corp. Campus Crest Communities, Inc. Capstead Mortgage Corp. CBL & Associates Properties, Inc. Chatham Lodging Trust Chimera Investment Corp. DiamondRock Hospitality Co. EPR Properties Excel Trust, Inc. Highwoods Properties, Inc. LaSalle Hotel Properties Mack-Cali Realty Corp. Medical Properties Trust, Inc. MFA Financial, Inc. New Residential Investment Corp. Pennsylvania Real Estate Investment Trust PennyMac Mortgage Investment Trust RLJ Lodging Trust Rouse Properties, Inc. Summit Hotel Properties, Inc. Sunstone Hotel Investors, Inc. Urstadt Biddle Properties, Inc., Class A Washington Real Estate Investment Trust ROAD AND RAIL — 1.4% Celadon Group, Inc. Heartland Express, Inc. Marten Transport Ltd. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.4% Cypress Semiconductor Corp. Intersil Corp., Class A Kulicke & Soffa Industries, Inc.(1) MKS Instruments, Inc. Nanometrics, Inc.(1) Spansion, Inc., Class A(1) SOFTWARE — 2.7% AVG Technologies NV(1) BroadSoft, Inc.(1) Compuware Corp. Covisint Corp.(1) Mentor Graphics Corp. NetScout Systems, Inc.(1) SPECIALTY RETAIL — 3.7% Aeropostale, Inc.(1) American Eagle Outfitters, Inc. Asbury Automotive Group, Inc.(1) Chico's FAS, Inc. Conn's, Inc.(1) Destination Maternity Corp. Group 1 Automotive, Inc. MarineMax, Inc.(1) Men's Wearhouse, Inc. (The) Penske Automotive Group, Inc. Stage Stores, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.5% Culp, Inc.(2) Movado Group, Inc. Vera Bradley, Inc.(1) THRIFTS AND MORTGAGE FINANCE — 1.6% Astoria Financial Corp. Dime Community Bancshares, Inc. MGIC Investment Corp.(1) Oritani Financial Corp. Provident Financial Services, Inc. Radian Group, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.5% Applied Industrial Technologies, Inc. Kaman Corp. TRANSPORTATION INFRASTRUCTURE — 0.4% Aegean Marine Petroleum Network, Inc. WATER UTILITIES — 0.2% Artesian Resources Corp., Class A TOTAL COMMON STOCKS (Cost $1,770,431,406) EXCHANGE-TRADED FUNDS — 0.9% iShares Russell 2000 Value Index Fund (Cost $19,541,215) CONVERTIBLE PREFERRED STOCKS — 0.6% HOUSEHOLD DURABLES — 0.4% Beazer Homes USA, Inc., 7.50%, 7/15/15 TOBACCO — 0.2% Universal Corp., 6.75% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $11,165,443) TEMPORARY CASH INVESTMENTS — 1.6% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.625%, 12/31/14, valued at $6,072,370), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $5,955,006) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/15, valued at $7,290,333), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $7,146,007) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.00%, 3/6/14, valued at $2,672,317), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $2,620,202) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $36,675,613) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $1,837,813,677) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Non-income producing. Affiliated Company: the fund’s holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. 2. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Exchange-Traded Funds — — Convertible Preferred Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the nine months ended December 31, 2013 follows: March 31, 2013 December 31, 2013 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value American Science & Engineering, Inc.(1) 325,000 $ (1 ) Culp, Inc. $ Dynamic Materials Corp.(1) 495,000 (1 ) Entravision Communications Corp., Class A 4,300,000 Utah Medical Products, Inc.(1) (1 ) Websense, Inc.(1)(2) — — — $ (1) Company was not an affiliate at December 31, 2013. (2) Non-income producing. 4. Federal Tax Information As of December 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Value Fund December 31, 2013 Value - Schedule of Investments DECEMBER 31, 2013 (UNAUDITED) Shares/
